DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 14 in Fig. 1 and 86 in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: See drawing objections above.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 11, “the PTFE layer” is not mentioned in claim 8 but is introduced in claim 10 (the examiner has examined as based upon claim 10 and not claim 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1-11, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer et al. US 8,854,164 in view of Parsons, Jr. US 4,510,966.
	Regarding claim 1, Fleischer discloses an electromagnetic actuating device 10, comprising: an electromagnetic coil 16 including a central recess (inside 16) extending in an axial direction; a cylindrical pole tube 20 inserted into the central recess and provided with a magnetic separation point (Fig.1 and claim 1); and an armature 24 situated displaceably in the pole tube, the armature being movable by an actuation of the electromagnetic coil, the armature being mounted in the pole tube in a sleeve-shaped bearing foil 52 inserted into the pole tube, the bearing foil including an inner side facing toward the armature and used as a sliding surface (Fig. 1, foil inner side), an outer side facing toward the cylindrical pole tube (Fig. 1, foil outer side), but Fleischer lacks the bearing foil is coated at least on the inner side using a first layer made of perfluoroalkoxy polymer.  Parsons discloses a coat (liner 26) of perfluoroalkoxy polymer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to coat the bearing foil of Fleischer with perfluoroalkoxy polymer as disclosed by Parsons as a matter of simple substitution of materials for the bearing foil and/or to provide a corrosion resistant material to the bearing foil to greatly increase the service life as disclosed by Parsons.
	Regarding claim 2, Fleischer lacks the sleeve-shaped bearing foil is additionally coated on the outer side using a second layer made of a perfluoroalkoxy polymer.  It would have been obvious to one having ordinary skill in the art before the effective filing 
	Regarding claim 3, Fleischer discloses the sleeve-shaped bearing foil includes a glass fiber fabric saturated using PTFE as a carrier material, which is provided on the inner side and the outer side with a PTFE layer in each case (col. 3, lines 46-50), and Flescher in view of Parsons discloses the first layer made of a perfluoroalkoxy polymer being applied at least to the PTFE layer on the inner side.
	Regarding claim 4, Fleischer in view of Parsons lacks the first layer and/or the second layer made of perfluoroalkoxy polymer has a layer thickness of less than 5 microns.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the perfluoroalkoxy polymer of Fleischer in view of Parsons have a layer thickness of less than 5 microns in order to be as thin as possible to take up less space and/or to use less material to save material costs as Parsons shows a very thin liner in comparison to what it is on.
	Regarding claim 5, Fleischer discloses the pole tube is formed in one piece (Fig. 1).
	Regarding claim 6, Fleischer discloses a total thickness of the bearing foil is between 25 and 75 microns (col. 2, lines 23-29, which is between 30-150 microns).
	Regarding claim 7, Fleischer discloses the electromagnetic actuating device includes a force transmission element 32 displaceable in the axial direction, a force exerted by the armature being transmittable to the force transmission element (Fig. 1).

	Regarding claim 9, Fleischer lacks the bearing foil is additionally coated on a side provided as the outer side of the later sleeve shape using a second layer made of a perfluoroalkoxy polymer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to coat the bearing foil of 
	Regarding claim 10, Fleischer discloses the bearing foil includes a glass fiber fabric saturated using PTFE as a carrier material, which has a PTFE layer on each of two sides facing away from one another (col. 3, lines 46-50), and Flescher in view of Parsons discloses at least the PTFE layer on a side provided as the inner side of the later sleeve shape being coated using the first layer made of a perfluoroalkoxy polymer.
	Regarding claim 11, Fleischer lacks the PTFE layer is coated on a side provided as the outer side of the later sleeve shape using a second layer made of a perfluoroalkoxy polymer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to coat the bearing foil of Fleischer on both sides with perfluoroalkoxy polymer as disclosed by Parsons as a matter of simple substitution of materials for the bearing foil and/or to provide a corrosion resistant material to the bearing foil to greatly increase the service life as disclosed by Parsons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses perfluoroalkoxy polymer in devices.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921